273 F.2d 954
TWO GUYS FROM HARRISON-ALLENTOWN, INC., Appellantv.Paul A. McGINLEY, District Attorney, County of Lehigh, Pennsylvania.Pennsylvania Retailers' Association, Amicus Curiae.
No. 13096.
United States Court of Appeals Third Circuit.
Heard December 9, 1959.
Decided December 23, 1959.

Harold E. Kohn, Philadelphia, Pa., for appellant.
Harry J. Rubin, Deputy Atty. Gen., for Commonwealth of Pennsylvania.
W. James MacIntosh, Philadelphia, Pa., for amicus curiae.
Before GOODRICH and STALEY, Circuit Judges.
PER CURIAM.


1
The plaintiffs in this case have taken the position that they may appeal to the Supreme Court of the United States from an adverse decision by a three-judge court on the issue of the constitutionality of the statute and simultaneously appeal to the Court of Appeals on the issue of discriminatory enforcement of the statute. We think there is no basis for the allowance of a split appeal in this fashion. Therefore, we dismiss the appeal to this Court for want of jurisdiction. See 28 U.S.C.A. §§ 1253, 1291.